Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered. 

DETAILED ACTION
Claims 1-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 5/18/2021.
Applicant has amended claims 1-2, 4-5, 11-12, and 14-15.  Currently, claims 1-20 are pending.

Response to Arguments
Examiner acknowledges Applicant’s request to hold the Non-Statutory obviousness-type Double Patent rejection in abeyance until concluding that the pending claims are otherwise allowable.
Applicant’s arguments filed in the amendment filed 5/18/2021, regarding 35 USC 103 rejection, are persuasive to overcome references on record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 4, 11, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, 14, 17-18, 20 of U.S. Patent No. 10,257,035 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards configuring a playback device to join a group of playback devices in a playback system based on compatibility and proximity (i.e. zone) to the other playback devices in the group. 


Current Application
US Patent
10,257,035 B2
Comments
1. Tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed, cause a computing device to perform functions comprising:

receiving an indication to add a first playback device to a playback system, wherein the playback system comprises a group of playback devices comprising at least a second playback device, 


and wherein the group of playback devices comprises a group name; 







determining whether the first playback device is (i) compatible for grouping with the group of playback devices and (ii) within a threshold proximity of at least one playback device of the group of playback devices; and in response to determining that the first playback device is compatible for grouping with the group of playback devices and within the threshold proximity of at least one playback device of the group of playback devices, 










configuring the group of playback devices to include the first playback device.
9. A tangible, non-transitory computer-readable medium having stored thereon instructions executable by a computing device to perform functions comprising: 





receiving from a first playback device that is not configured for a multimedia playback system, a message indicating (i) the first playback device is available to join the multimedia playback system and 
(ii) one or more characteristics of the first playback device; 

14. The tangible, non-transitory computer-readable medium of claim 9, wherein the first playback device has a playback device name, and wherein the playback device name of the first playback device is different than the playback device name of the second playback device and the zone name of the bonded zone.


receiving information indicating (i) a playback zone in the multimedia playback system, (ii) a second playback device in the playback zone, and (iii) one or more characteristics of the second playback device; 
based on the one or more characteristics of the first playback device and the one or more characteristics of the second playback device, 

determining that the first playback device is compatible to join the playback zone as a part of a bonded zone with the second playback device; 


displaying on a user interface, a graphical representation selectable to configure the first playback device for the multimedia playback system as a part of the bonded zone with the second playback device; and based on a selection of the graphical representation, 

configuring the first playback device and the second playback device as a bonded zone in the multimedia playback system.
The claims on the Patent is an obvious variation to the current application because both claims are evaluating playback devices and determine the compatibility to join a playback system.  Even though the language is somewhat different, such as in the instant application, the joining of the playback device to the playback system is based on compatibility for grouping and threshold proximity, the language in the Patent also determines compatibility for grouping based on characteristics of the playback device and being in a bonded zone, which bonded zone can be interpreted as a proximity between devices.  Examiner believes that the claim language of the Patent is narrower than that of the instant application, therefore the conflicting patent anticipates the claims in the instant application since narrower claims anticipate broader claims. 
4. The tangible, non-transitory computer-readable media of claim 1, wherein configuring the group of playback devices to include the first playback device comprises: configuring the first playback device to playback a first channel component of stereo audio content; and configuring the second playback device to playback a second channel component of the stereo audio content.
11. The tangible, non-transitory computer-readable medium of claim 9, wherein configuring the first playback device and the second playback device to playback audio content as the bonded zone in the multimedia playback system comprises: configuring the first playback device to playback one of a left or right channel component of audio content; and configuring the second playback device to playback the other of the left or right channel component of audio content.
Similar claims in that both are directed towards configuring the playback device to play stereo audio content.
Claim 11
Claim 17, 20
Similar rationale as above (claim 1 of instant application)
Claim 14
Claim 18



---------------------------------------
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 10-11, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 14, 17 of U.S. Patent No. 9,871,696 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards configuring a playback device to join a group of playback devices in a playback system based on compatibility and proximity (i.e. zone) to the other playback devices in the group.
Current Application
US Patent
9,871,696 B2
Comments
1. Tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed, cause a computing device to perform functions comprising:

receiving an indication to add a first playback device to a playback system, wherein the playback system comprises a group of playback devices comprising at least a second playback device, 



and wherein the group of playback devices comprises a group name; 
























determining whether the first playback device is (i) compatible for grouping with the group of playback devices and (ii) within a threshold proximity of at least one playback device of the group of playback devices; and in response to determining that the first playback device is compatible for grouping with the group of playback devices and within the threshold proximity of at least one playback device of the group of playback devices, 










configuring the group of playback devices to include the first playback device.
9, A tangible, non-transitory computer-readable medium having stored thereon instructions executable by a computing device to perform functions comprising: 



receiving from a first playback device that is not configured for a multimedia playback system, a message indicating (i) the first playback device is available to join the multimedia playback system and (ii) one or more characteristics of the first playback device; 

14. The tangible, non-transitory computer-readable medium of claim 9, wherein the information indicating the playback zone in the multimedia playback system further indicates a name of the playback zone, and wherein configuring the first playback device and the second playback device as a bonded zone in the multimedia playback system comprises: naming the bonded zone based on the name of the playback zone.


receiving information indicating (i) a playback zone in the multimedia playback system, (ii) a second playback device in the playback zone, and (iii) one or more characteristics of the second playback device; 

based on the one or more characteristics of the first playback device and the one or more characteristics of the second playback device, determining that the first playback device is compatible to join the playback zone as a part of a bonded zone with the second playback device; 







displaying on a user interface, a graphical representation selectable to configure the first playback device for the multimedia playback system as a part of the bonded zone with the second playback device; and 

based on a selection of the graphical representation, configuring the first playback device and the second playback device as a bonded zone in the multimedia playback system.
The claims on the Patent is an obvious variation to the current application because both claims are evaluating playback devices and determine the compatibility to join a playback system.  Even though the language is somewhat different, such as in the instant application, the joining of the playback device to the playback system is based on compatibility for grouping and threshold proximity, the language in the Patent also determines compatibility for grouping based on characteristics of the playback device and being in a bonded zone, which bonded zone can be interpreted as a proximity between devices.  Examiner believes that the claim language of the Patent is narrower than that of the instant application, therefore the conflicting patent anticipates the claims in the instant application since narrower claims anticipate broader claims.
10. The tangible, non-transitory computer-readable media of claim 1, wherein configuring the group of playback devices to include the first playback device comprises configuring the first playback device to have the group name of the group of playback devices.
14. The tangible, non-transitory computer-readable medium of claim 9, wherein the information indicating the playback zone in the multimedia playback system further indicates a name of the playback zone, and wherein configuring the first playback device and the second playback device as a bonded zone in the multimedia playback system comprises: naming the bonded zone based on the name of the playback zone.
Similar claims in configuring the playback device to have the group name of the group of playback devices.
Claim 11
Claim 17
Similar rationale as above (Claim 1 of instant application).
Claim 20
Claim 14
Similar claims albeit different categories of invention.


---------------------------------------
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 9,344,292 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards configuring a playback device to join a group of playback devices in a playback system based on compatibility and proximity (i.e. location) to the other playback devices in the group. 

Current Application
Patent9,344,292 B2
Comments
11. A method executed by a computing device, the method comprising:









receiving an indication to add a first playback device to a playback system, wherein the playback system comprises a group of playback devices comprising at least a second playback device, 










determining whether the first playback device is (i) compatible for grouping with the group of playback devices and (ii) within a threshold proximity of at least one playback device of the group of playback devices; and in response to determining that the first playback device is compatible for grouping with the group of playback devices and within the threshold proximity of at least one playback device of the group of playback devices, 



and wherein the group of playback devices comprises a group name;



configuring the group of playback devices to include the first playback device.












1. A method to identify a first playback device to be connected to a playback network at a first location, the method comprising:

identifying and analyzing, automatically using a processor, a playback network topology to identify one or more second playback devices connected to the playback network at one or more second locations;
	
analyzing, using the processor, the first playback device to be added to the playback network to identify the first playback device and the first location associated with the first playback device; and


comparing, using the processor, a) the first playback device to be added to the playback network to b) the one or more second playback devices already connected to the playback network to identify a relationship between the first playback device to be added to the playback network and the one or more second playback devices already connected to the playback network, wherein comparing the first playback device and the one or more second playback devices includes comparing a) at least one of the identification of the first playback and the first location with b) at least one of the identification of the one or more second playback devices and the one or more second locations to determine a compatibility in the relationship between the first playback device and the one or more second playback devices based on the comparison;	
	when the first playback device is determined to be compatible with at least one of the one or more second playback devices, 

generating a first playback device name for the first playback device according to the one or more additional playback devices determined to be compatible and 

configuring the first playback device with respect to the one or more additional playback devices determined to be compatible;
	when the first playback device is determined to be not compatible with the one or more additional playback devices, generating a subset of names for selection as the first playback device name for the first playback device based on the identification of the first playback device and the first location;
	updating a configuration of the playback network topology based on the first playback device name, the identification of the first playback device, and the relationship between the first playback device to be added to the playback network and the one or more additional playback devices already connected to the playback network.
The claims on the Patent is an obvious variation to the current application because both claims are evaluating playback devices and determine the compatibility to join a playback system based on compatibility for grouping and threshold proximity.  The language in the Patent also determines compatibility for grouping based on relationship and location between devices.  Examiner believes that the claim language of the Patent is narrower than that of the instant application, therefore the conflicting patent anticipates the claims in the instant application since narrower claims anticipate broader claims.
Claim 1
Claim 6
Same rationale as above.


Allowable Subject Matter
Claims 1-20 would be allowable if it overcomes the nonstatutory obviousness type double patenting rejection as is set forth in this office action.

Examiner Notes
Examiner attempted telephonic conversation with attorney on record on June 10, 2021 in order to advance prosecution by filing a Terminal Disclaimer to allow the case, however, no further communication was attained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/June 15, 2021/
/ltd/